  Case: 1:14-cv-01437 Document #: 423 Filed: 06/18/19 Page 1 of 18 PageID #:6832




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 GREGORY GREENE and JOSEPH LACK,
 individually and on behalf of all others
 similarly situated,
                                                       Case No. 1:14-cv-01437
                        Plaintiffs,
                                                       Judge Gary Feinerman
 v.
                                                       Magistrate Judge Susan
 MARK KARPELES, an individual,
                                                       Cox
                        Defendant.




                              STIPULATED PROTECTIVE ORDER

       IT IS HEREBY STIPULATED AND AGREED, pursuant to Rule 26(c) of the Federal

Rules of Civil Procedure, by and between Plaintiffs Gregory Greene and Anthony Motto

(“Plaintiffs”) and Defendant Mark Karpeles (“Defendant” or “Karpeles”) that:

Proceedings and Information Governed
       1.       This Stipulated Protective Order and any amendments or modifications hereto

(“Protective Order”) shall govern the disclosure and use of any document, information (including

electronically stored information), or other thing furnished by any Party or former party

(including, without limitation, former defendant Mizuho Bank, Ltd.) in the above-captioned

action (the “Action”). The documents and information protected includes, but is not limited to,

answers to interrogatories, answers to requests for admission, responses to requests for production

of documents, transcripts and videotapes, testimony, exhibits, compiled or un-compiled source

code, and other records or writings or things produced, given, or filed in this Action that are

designated by a Party as “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY,” in accordance


                                                1
  Case: 1:14-cv-01437 Document #: 423 Filed: 06/18/19 Page 2 of 18 PageID #:6832




with the terms of this Protective Order, as well as any copies, excerpts, abstracts, analyses,

summaries, descriptions, or other forms of recorded information containing, reflecting, or

disclosing such information (“Discovery Material”). Plaintiffs and Defendant, as well as their

officers, directors, employees, agents, consultants, experts, and legal counsel (and their support

staff), are referred to in the singular as a “Party” or collectively as the “Parties” for the purposes

of this Protective Order.

Designation and Maintenance of Discovery Materials as Confidential

         2.      Any Party may, in good faith, designate any Discovery Material as

“CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” subject to the terms of this Protective

Order.

         3.      A Party may designate any Discovery Material as “CONFIDENTIAL” where

counsel has a good-faith belief that the Discovery Material contains or reflects non-public,

confidential, proprietary, personal, customer, client, financial, or otherwise sensitive information

that requires the protection provided in this Protective Order, including, but not limited to, any

information that constitutes confidential information under Rule 26(c) of the Federal Rules of

Civil Procedure and applicable foreign and domestic laws or regulations.

         4.      A Party may designate any Discovery Material as “ATTORNEYS’ EYES

ONLY” where counsel has a good-faith belief that the Discovery Material contains or reflects

material regarding trading or investment strategies, pricing and cost information, customer

names or lists, customer account information, personal data or information, business strategy

trade secrets, and other commercial or financial information the disclosure of which to another

Party or non-party would (a) create a risk of causing the disclosing Party to suffer competitive or

commercial disadvantage or (b) implicate an applicable foreign or domestic law, including, but




                                                  2
  Case: 1:14-cv-01437 Document #: 423 Filed: 06/18/19 Page 3 of 18 PageID #:6832




not limited to, bank secrecy or data privacy laws and regulations.

       5.       A Party may designate Discovery Material as “CONFIDENTIAL” and/or

“ATTORNEYS’ EYES ONLY” by (i) providing written notice to the other Party; (ii) making a

statement to that effect on the record of any proceeding; or (iii) stamping the Discovery Material

with the legend “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY.” If a Party designates

Discovery Material as “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” by written or oral

notice, the Party must reproduce that document stamped with the appropriate legend. On

documents with multiple pages, each page where “CONFIDENTIAL” or “ATTORNEYS’ EYES

ONLY” material appears shall be separately stamped, unless the producing Party represents that

the entire document is “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY.” All deposition

testimony shall be treated as “ATTORNEYS’ EYES ONLY” for thirty business days following

receipt of the final transcript in order to allow time for counsel to review it and make any

additional designations.

Disclosure and Use of Confidential Discovery Materials

       6.       All Discovery Material, including Discovery Material designated as

“CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY,” shall be used solely for the purposes of

the prosecution or defense of this Action and for no other purpose whatsoever. In no event shall

any person receiving Discovery Material designated as “CONFIDENTIAL” or “ATTORNEYS’

EYES ONLY,” use it for commercial or competitive purposes or make any public or

unauthorized private disclosure of its contents. A person with custody of “CONFIDENTIAL” or

“ATTORNEYS’ EYES ONLY” Discovery Material shall maintain them in a manner that assures

that access to them is strictly limited to persons entitled to receive said Discovery Material in

accordance with the provisions of this Protective Order. However, nothing contained in this




                                                 3
  Case: 1:14-cv-01437 Document #: 423 Filed: 06/18/19 Page 4 of 18 PageID #:6832




Protective Order shall affect the right of the designating Party to disclose information designated

solely by it under this Protective Order.

         7.     The inadvertent production or disclosure of any “CONFIDENTIAL” or

“ATTORNEYS’ EYES ONLY” Discovery Material without a “CONFIDENTIAL” or

“ATTORNEYS’ EYES ONLY” designation shall be without prejudice to the Parties’ rights

under this Protective Order, and the parties shall retain the right thereafter to designate such

Discovery Material as “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY.” In the event that

a Party notifies the other Party in writing that it wishes to designate previously produced

Discovery Material as “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY,” the Parties shall

from that point forward treat such Discovery Material in accordance with such designation, and

shall undertake good faith efforts to correct any disclosure contrary to the new designation,

including retrieving such materials from all recipients who, as a result of the subsequent

designation, are no longer entitled to receive such materials under the terms of this Protective

Order.

         8.      Discovery Material designated as “CONFIDENTIAL” shall not be disclosed to

any person except:

         a.    Counsel for the Parties, including employees and independent contractors of

               such counsel, secretaries, legal assistants, and internal copying and electronic

               discovery support services;

         b.    employees or representatives of a Party, but only to the extent necessary to

               fulfill their duties and responsibilities with respect to the conduct or resolution

               of this litigation;

         c.    deponents or potential deponents in this Action and their counsel, provided that




                                                  4
  Case: 1:14-cv-01437 Document #: 423 Filed: 06/18/19 Page 5 of 18 PageID #:6832




               the counsel for the Party disclosing the Discovery Material to any such

               deponents reasonably believes the Discovery Material was authored by, created

               by, received by or was already known to the deponent and provided that

               neither such deponent nor, if the deponent is a non-party deponent, his or her

               counsel, retains a copy of such Discovery Material;

       d.      any person indicated on the face of the document to be the author,

               addressee or a copy recipient of the document;

       e.      court reporters employed in connection with this action;

       f.      outside legal support services such as electronic discovery vendors, graphics or

               design consultants retained to prepare demonstrative or other exhibits for use in

               this Action, jury or trial consultants and persons employed or retained by them,

               document imaging and database services, and other similar legal vendors retained

               to assist counsel in this matter;

       g.      experts retained or formally consulted by the Parties in this action,

               whether or not ultimately called to testify; and

       h.      the Judge or Magistrate and their employees.

       9.      Discovery Material designated as “ATTORNEYS’ EYES ONLY” shall not be

disclosed without the express written consent of the designating party to any person except to

those persons identified in Paragraph 8, subparagraphs (a), (d), (e) (f), (g), and (h).

       10.       Discovery Material designated as “ATTORNEYS’ EYES ONLY” shall not be

disclosed without the express written consent of the designating party to any person identified in

subparagraphs 8(b) and 8(c) unless such person has first reviewed this Protective Order and then

executed the “Acknowledgment and Agreement to be Bound,” attached as Exhibit A. Such




                                                   5
  Case: 1:14-cv-01437 Document #: 423 Filed: 06/18/19 Page 6 of 18 PageID #:6832




signed agreements shall be retained by counsel for the Party disclosing “CONFIDENTIAL” or

“ATTORNEYS’ EYES ONLY” Discovery Material and shall be provided to counsel for the

other Party or the designating party on a good faith showing of a reasonable belief that a violation

of a term hereof has occurred.

       11.      The attorneys of record for a party who wishes to disclose information designated

as “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” to persons other than those identified

in paragraphs 8–10 shall notify the attorneys of record for the other Party and/or the designating

party. The Attorneys shall discuss in good faith whether disclosure can be made. If they cannot

agree, the Party seeking disclosure may move the Court, on reasonable notice, for an order

permitting disclosure. No disclosure of the information to persons other than those identified in

paragraphs 8–10 shall be made pending a ruling by the Court.

       12.     Nothing herein shall impose any restrictions on the use or disclosure of

documents, material, or information designated as “CONFIDENTIAL” or “ATTORNEYS’

EYES ONLY” that have been obtained lawfully by such Party independently of the discovery

proceedings in this action, and nothing herein shall restrict a Party’s use of its own documents.

       13.     No person who receives information designated as “CONFIDENTIAL” or

“ATTORNEYS’ EYES ONLY” shall use or disclose to any person, at any time, such materials,

or information contained therein, except in conformance with this Order.

       14.     All persons who receive information designated as “CONFIDENTIAL” or

“ATTORNEYS’ EYES ONLY” shall maintain such information in a secure and safe area shall

exercise due and proper care in storing, maintaining, using, and/or disseminating such

information.

       15.      No person who receives information designated as “CONFIDENTIAL” or




                                                 6
  Case: 1:14-cv-01437 Document #: 423 Filed: 06/18/19 Page 7 of 18 PageID #:6832




“ATTORNEYS’ EYES ONLY” may copy, reproduce, or otherwise duplicate any such

information and materials, except, as provided herein, for the work the recipient does in

conjunction with this proceeding.

       16.       The Parties agree that any person not authorized to receive Discovery Material

designated as “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” under the terms of this

Protective Order present at any deposition in this Action, that person may be asked to leave that

deposition for the period of time during which such confidential information is the subject of

questioning.

Expert Reports

       17.       In the event that an expert incorporates “CONFIDENTIAL” or “ATTORNEYS’

EYES ONLY” Discovery Material in his or her expert report, that section of the report shall be

marked with the appropriate confidentiality designation and may be disclosed only to those

parties permitted to review such information under Paragraphs 8–10.

Filing of Confidential Information

       18.       Any Discovery Material designated as “CONFIDENTIAL” or “ATTORNEYS’

EYES ONLY” submitted to the Court (including documents or materials containing information

therefrom), shall be labeled “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” as the case

may be, and shall be filed under seal and maintained thereunder by the Clerk of the Court. The

Parties shall follow Rule 26.2 of the Local Rules of the United States District Court for the

Northern District of Illinois regarding the procedure for filing material in redacted form and under

seal. In the event the Court declines to seal Discovery Material designated “CONFIDENTIAL”

or “ATTORNEYS’ EYES ONLY” pursuant to this Protective Order and such Discovery Material

is publicly filed, thereafter such Discovery Material may be treated as though it had not been




                                                7
  Case: 1:14-cv-01437 Document #: 423 Filed: 06/18/19 Page 8 of 18 PageID #:6832




designated “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY.”

Use of Confidential Documents or Information at Trial

       19.      Notwithstanding any designation of Discovery Material as “CONFIDENTIAL”

or “ATTORNEYS’ EYES ONLY,” any trial or court hearing in which reference will likely be

made to any such information shall in the Court’s discretion be held in open court unless the

Court rules otherwise. The designating party may request that the proceeding shall be conducted

in camera, out of the presence of all persons unqualified under this Order to receive

“CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY,” information, and any transcript relating

thereto may be designated as “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY.”

Non-Party Discovery Materials

       20.      Any document, material, or information supplied by a non-party may be

designated by such non-party or by any party to this proceeding as “CONFIDENTIAL” or

“ATTORNEYS’ EYES ONLY” under the terms of this Protective Order, and such designation by

any non-party shall have the same force and effect as if made by a Party.

Additional Protection of Discovery Material
       21.      Nothing in the provisions of this Protective Order shall be deemed to preclude

any Party from seeking and obtaining, on an appropriate showing, such additional protection with

respect to Discovery Material designated as “CONFIDENTIAL” or “ATTORNEYS’ EYES

ONLY” as that Party may consider reasonably appropriate. The Parties shall first meet and confer

before seeking such relief from the Court.

Challenges by a Party to Designation as “Confidential” or “Attorneys’ Eyes Only”

       22.      If a Party challenges a designation of information as “CONFIDENTIAL” or

“ATTORNEYS’ EYES ONLY,” it or they shall send or give notice to the other party and, where

applicable, non-party who designated the information and shall attempt in good faith to resolve


                                                8
  Case: 1:14-cv-01437 Document #: 423 Filed: 06/18/19 Page 9 of 18 PageID #:6832




any challenge on an expedited and informal basis. Upon receipt of such notice, the party that

designated the information as “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” shall be

required to state the basis for such designation in writing to the other Party. If the challenge

cannot be expeditiously and informally resolved, the Party seeking disclosure may, on reasonable

notice, apply for an appropriate ruling from the Court. The information and/or documents at issue

shall continue to be treated as “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” until the

Court orders otherwise.

Inadvertent Disclosure of Confidential Discovery Materials

       23.      If “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” Discovery Material is

disclosed in violation of this Protective Order, the Party learning of such disclosure shall

immediately inform the designating Party of all pertinent facts relating to the disclosure in

writing, and shall use its best efforts to retrieve all copies of the protected material and make

every effort to prevent any further disclosure, including any disclosure by any person who

received any “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” material in violation of this

Protective Order.

Obligations on Conclusion of Litigation

       24.      The provisions of this Protective Order shall, absent written agreement of the

Parties, or further order of the Court, continue to be binding throughout and after the conclusion

of this action, including any appeals therefrom. In the event any legal or natural person violates or

threatens to violate the terms of this Protective Order, an aggrieved party or non-party may

immediately apply to obtain injunctive relief against any such person violating or threatening to

violate any of the terms of this Protective Order. The Parties and any other person subject to the

terms of this Protective Order agree that this Court shall retain jurisdiction over it and them for




                                                  9
 Case: 1:14-cv-01437 Document #: 423 Filed: 06/18/19 Page 10 of 18 PageID #:6832




purposes of enforcing this Stipulated Protective Order.

       25.      Jurisdiction of this action is to be retained by this Court, after final determination,

for purposes of enabling any party to this Protective Order to apply to the Court for such

direction, order or further decree as may be appropriate for the construction, modification,

enforcement or compliance herewith or for the punishment of any violation hereof, or for such

additional relief as may become necessary to realize the intentions of the Protective Order.

Within ninety days after receiving notice of the entry of an Order, judgment or decree finally

disposing of this action, including any appeals therefrom, all persons listed in paragraphs 8(a),

(b),(c), (f), and (g) who received any materials containing information designated

“CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” shall return to counsel for the producing

Party, or non-party producing documents or information, all originals and copies of all Discovery

Material designated as “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” or shall destroy

such material and all copies thereof (by shredding or other form of mutilation) and shall certify in

writing that all documents, material and information containing any information designated

“CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” by any other Party or non-party have

been destroyed. Counsel of record shall make reasonable efforts to ensure that any experts and

outside legal vendors it has retained abide by this provision. Counsel shall provide a certification

to counsel for the other Party that to the best of their knowledge after a good faith inquiry, the

persons listed in paragraphs 8–10 to whom Counsel provided any information designated

“CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” have complied with the provisions of his

paragraph.

       26.       Outside counsel for the Parties shall be entitled to retain court papers, depositions

and trial transcripts, and attorney work product and all exhibits to any of the foregoing that




                                                 10
 Case: 1:14-cv-01437 Document #: 423 Filed: 06/18/19 Page 11 of 18 PageID #:6832




contain or reflect “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” material, provided that

such outside counsel, and employees of such outside counsel, shall maintain the confidentiality

thereof and shall not disclose any “CONFIDENTIAL” and/or “ATTORNEYS’ EYES ONLY”

information contained in such court papers or attorney work product or exhibits thereto to any

person except pursuant to court order (with notice to the producing party) or the written consent

of the producing party.

Non-Waiver Provisions

       27.       Pursuant to Federal Rule of Evidence 502(d), this Court orders that the

inadvertent production of any Discovery Material that would be protected from disclosure

pursuant to the attorney-client privilege; the work product doctrine; other state, federal, or

foreign law, rule, or regulation regarding privilege; or any other applicable privilege or legal

doctrine will not constitute a waiver of the applicable privilege or doctrine in this Court or in any

other Federal or State court proceeding.

       28.       If any Discovery Material that a producing Party reasonably believes is protected

from disclosure pursuant to the attorney-client privilege, the work product doctrine, any other

state, federal, or foreign law, rule, or regulation regarding privilege, or any other applicable

privilege or legal doctrine is inadvertently produced, within ten days after the discovery of the

inadvertent disclosure, the producing Party will provide to the receiving Party written notice

describing the basis for the claim that the Discovery Material is privileged or otherwise protected

from disclosure. Within fourteen days of receiving the notice of inadvertent production, the

receiving party may move the Court for an order that such Discovery Material is not protected

from disclosure by any privilege, law, or doctrine and may submit the Discovery Material at issue

to the Court for filing under seal in connection with that motion. In any such motion, the




                                                  11
 Case: 1:14-cv-01437 Document #: 423 Filed: 06/18/19 Page 12 of 18 PageID #:6832




receiving Party shall not assert waiver due to the inadvertent production as a ground for such

motion. While the motion is pending, the receiving Party shall not use or disseminate the

challenged Discovery Material for any purpose other than such motion.

       29.      In the event that either (a) the Party who has been notified of an inadvertent

production pursuant of protected Discovery Materials declines to file a motion with the Court

challenging the claim that the Discovery Materials are protected from disclosure, or (b) the Court

determines that the Discovery Materials are protected from disclosure, then the receiving Party

shall: (a) promptly destroy the Discovery Material (or redact the protected portions of the

Discovery Material in the event that the entire Discovery Material is not claimed or found to be

protected from disclosure) and all copies thereof; (b) permanently delete any electronic versions

of the Discovery Material from any data source, or any database it maintains; (c) retrieve all paper

copies of the Discovery Material provided to any non-parties, including experts; (d) retrieve from

non-parties all electronic copies contained on physical storage media where practicable, or if not,

direct that any such electronic versions be permanently deleted; (e) destroy the portion of any

notes that reveal the substance of the protected information; (f) provide a certification of counsel

that the Discovery Material has been destroyed; and (g) make no further use of the protected

information contained in the Discovery Material. In the event that only a portion of the Discovery

Material is claimed or found to be protected from disclosure, the Party claiming protection shall

produce a new version of all Discovery Material that included the protected information with

such information redacted.

       30.      Any Party who notifies the other of the inadvertent production of Discovery

Material claimed to be protected from disclosure shall retain the materials that are claimed to be

protected until the end of the case, including any appeals.




                                                 12
 Case: 1:14-cv-01437 Document #: 423 Filed: 06/18/19 Page 13 of 18 PageID #:6832




Discovery Material Subpoenaed or Ordered Produced in Other Litigation

       31.      If, at any time, any Discovery Material governed by this Protective Order is

subpoenaed or requested by any court, administrative body, or regulatory authority, or by any

person or entity purporting to have authority to require the production of such documents, the

Party to whom the subpoena or request is directed shall, to the extent permitted by applicable law

and the rules and requirements of any relevant governmental or regulatory authority, promptly,

and in any event within five (5) business days, give written notice to the disclosing party, which

shall include a copy of the subpoena or request.

       32.      The Party to whom the subpoena or request is directed also must immediately

inform in writing the party who caused the subpoena or request to issue that some or all of the

material covered by the subpoena or request is subject to this Protective Order and deliver a copy

of this Protective Order promptly to the party.

       33.      The purpose of imposing these duties is to alert the interested parties to the

existence of this Protective Order and to afford the disclosing party in this Action an opportunity

to protect its confidentiality interest in the court from which the subpoena, request, or order is

issued. The disclosing party shall bear all responsibility for any objections to the production of

such Discovery Material, except that the Party receiving any subpoena or request shall not

voluntarily make any production of another Party’s “Confidential” or “Attorneys’ Eyes Only”

Discovery Material until resolution of any objections interposed by the disclosing party, unless

compelled by court order issued after giving notice to the disclosing party. Nothing in this

Protective Order shall be construed as authorizing or requiring a Party to disobey any law, court

order, or information request or subpoena from any federal, state, or foreign regulatory agency or

self-regulatory organization requiring the production of Discovery Material, or as limiting the




                                                   13
 Case: 1:14-cv-01437 Document #: 423 Filed: 06/18/19 Page 14 of 18 PageID #:6832




authority of the Court.

Reservation of Rights

       34.      Nothing in this Protective Order shall be construed as granting any person or

entity a right to receive specific documents or information where a court has entered an order

precluding that person or entity from obtaining access to such documents or information or

where the production of documents or information would violate any state, federal, or foreign

law or regulation. The Parties agree that by stipulating to entry of this Protective Order they do

not waive any right they otherwise would have to object to disclosing or producing any

documents or information on any ground. Similarly, no Party waives any right to object on any

ground to the use as evidence of any of the Disclosure Material covered by this Protective Order.

[signature blocks]

DATED: June 17, 2019                          EDELSON PC
                                              By: /s/ Benjamin S. Thomassen
                                                 One of Plaintiffs’ Attorneys

                                              Benjamin S. Thomassen
                                              bthomassen@edelson.com
                                              Edelson PC
                                              350 North LaSalle Street, 14th Floor
                                              Chicago, Illinois 60654
                                              Tel: 312.589.6370
                                              Fax: 312.589.6378

                                              J. Aaron Lawson
                                              alawson@edelson.com
                                              Edelson PC
                                              123 Townsend Street, Suite 100
                                              San Francisco, California 94107
                                              Tel: 415.212.9300
                                              Fax: 415.373.9495

                                              Counsel for Plaintiffs

DATED: June 17, 2019                          Pedersen & Houpt, P.C.




                                                 14
Case: 1:14-cv-01437 Document #: 423 Filed: 06/18/19 Page 15 of 18 PageID #:6832




                                    /s/ Bevin Megan Brennan (with consent)

                                    Bevin Megan Brennan
                                    Pedersen & Houpt, P.C.
                                    161 N. Clark Street
                                    Suite 2700
                                    Chicago, IL 60601
                                    (312) 261-2186
                                    bbrennan@pedersenhoupt.com

                                    Counsel for Defendant Mark Karpeles




PURSUANT TO STIPULATION, IT IS SO ORDERED.


DATED:6/18/2019
                                    HON. GARY FEINERMAN
                                    UNITED STATES DISTRICT JUDGE




                                      15
Case: 1:14-cv-01437 Document #: 423 Filed: 06/18/19 Page 16 of 18 PageID #:6832




                            EXHIBIT A




                                      16
 Case: 1:14-cv-01437 Document #: 423 Filed: 06/18/19 Page 17 of 18 PageID #:6832




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF
                              ILLINOIS EASTERN DIVISION

 GREGORY GREENE and JOSEPH LACK,
 individually and on behalf of all others
 similarly situated,
                                                        Case No. 1:14-cv-01437
                        Plaintiffs,
                                                        Judge Gary Feinerman
 v.
                                                        Magistrate Judge Susan Cox
 MARK KARPELES, an individual,

                        Defendants.




ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

       I,                                              , of                                 hereby

declare as follows:

       1.        I have received a copy of the Stipulated Protective Order (“Order”) governing the

use and disclosure of confidential information and entered in the above-captioned matter.

       2.        I have read the Order, I understand the terms, conditions and restrictions imposed

on me by the Order, and I agree to be bound by all of the terms, conditions and restrictions

imposed by the Order. By agreeing to the terms of the Order, I understand that I am submitting

myself to the jurisdiction of the United States District Court for the Northern District of Illinois

for the purpose of any issue or dispute arising hereunder and that my willful violation of any

term of the Order could subject me to punishment for contempt of Court. I also consent to accept

service of process in connection with this action or any proceedings related to enforcement of the

Order by certified letter, return receipt requested, at the address below, in lieu of personal service

or other methods of service.


                                                  17
    Case: 1:14-cv-01437 Document #: 423 Filed: 06/18/19 Page 18 of 18 PageID #:6832




        3.      I further agree not to use any confidential Discovery Material disclosed to me

pursuant to the Order except for purposes of the above-captioned litigation and not to disclose

any such materials to persons other than those specifically authorized by said Order, without the

express written consent of the Party who designated the materials as “CONFIDENTIAL” or

“ATTORNEYS’ EYES ONLY” or by order of the Court.

        4.      I further understand that I am to retain all documents or materials designated as

or containing “CONFIDENTIAL” or “ATTORNEYS’ EYES ONLY” in a secure manner, and

that all such documents and materials are to remain in my custody until the completion of my

assigned duties in this matter, whereupon all such documents and materials, including all copies

thereof, and any writings prepared by me containing and Confidential information are to be

returned to counsel who provided me with such documents and materials.

*                                                 *                        *

        I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

 Dated:
                                                   Signature


                                                      Name (printed)


                                                     Employer




                                                      Business Address, City, State and Zip


                                                      Business Telephone




                                                18
